DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Jeramie Keys on 05/11/2022.
The application has been amended as follows: 
	IN THE CLAIMS:
In claim 17, line 3 “where a stimulation device” has been changed to -- where the stimulation device --. 
In claim 19, line 3 “where a stimulation device” has been changed to -- where the stimulation device --. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art was
found teaching, disclosing, or rending obvious a method of shielding an implantable medical
lead comprising the prior to moving the sheath onto the implantable medical lead,
disconnecting the proximal contact of the implantable medical lead form a stimulation device
present within a subcutaneous pocket, opening an incision near a stimulation site, and pulling
the implantable medical lead from the subcutaneous pocket to a location of the incision in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792